Name: Council Regulation (EEC) No 2212/88 of 19 July 1988 amending Regulation (EEC) No 1416/82 of the financing of the remaining expenditure on the establishment of a register of olive cultivation
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197/ 5 COUNCIL REGULATION (EEC) No 2212 / 88 of 19 July 1988 amending Regulation (EEC) No 1416 / 82 of the financing of the remaining expenditure on the establishment of a register of olive cultivation Portugal , to take into account the costs relating to the setting up of a register of olive cultivation in these Member States , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 154 / 75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil 0 ), as last amended by Regulation (EEC) No 3788 / 85 ( 2 ), and in particular Article 3 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 154 / 75 provides that part of the production aid granted to olive-growers is to be allocated for a certain period to finance the work needed to establish the register of olive cultivation; Whereas , should the amount resulting from those deductions not cover the expenditure referred to above , Article 3 (4 ) of the abovementioned Regulation provides for the possibility of making further deductions to cover the remaining expenditure ; whereas Council Regulation (EEC) No 1416 / 82 ( 4 ), provides to that end for a deduction to be made in France , Italy and Greece for a period up to the 1989 / 90 marketing year inclusive ; whereas it is already clear that the sums resulting from the deductions which will be available are not sufficient to ensure the financing of operations to establish the register of olive cultivation in the abovementioned Member States and in Spain and Portugal ; whereas the period during which deductions from the aid are to be made should accordingly be extended ; whereas Regulation (EEC ) No 1416 / 82 should therefore be amended and the percentage of the deduction on the aid should be adjusted to the level considered suitable for Spain and 'Article 1 Article 1 of Regulation (EEC) No 1416 / 82 is hereby replaced by the following : 'Article 1 For the purposes of financing the remaining expenditure on the establishment of the register of olive cultivation , the authorities of the producing Member States responsible for payment of the aid provided for in Article 5 of Regulation No 136 / 66 / EEC shall reduce the aid payments in question , at the time of payment : ( a ) in France and Italy , by 2,5% in respect of the marketing years 1982 / 83 to 1991 / 92 ; ( b ) in Greece , by 2,5 % in respect of the marketing years 1984 / 85 to 1991 / 92 ; ( c) in Spain and Portugal , by 2,5% in respect of the marketing years 1990 / 91 and 1991 / 92 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 19 , 24 . 1 . 1975 , p. 1 . ( 2 ) OJ No L 367 , 31 . 12 . 1985 , p. 1 . ( 3 ) OJ No C 139 , 30. 5 . 1988 , p. 22 . ( 4 ) OJ No L 162 , 12 . 6 . 1982 , p. 12 .